Citation Nr: 0842161	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for an irritable colon.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for amoebiasis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dysentery.



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to June 
1946 in the Recognized Guerrilla Service and the Regular 
Philippine Army Service.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from March 2006, January 2007, and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

In the March 2006 rating decision, the veteran was denied 
service connection for pneumonia.  In the January 2007 rating 
decision, the veteran was denied service connection for 
chronic irritable colon.  Also, the veteran's claim for 
service connection for chronic dysentery was not reopened 
because the evidence submitted was not new and material.  In 
the July 2008 rating decision, the veteran was denied service 
connection for malaria and amoebiasis.

The issues of entitlement to service connection for an 
irritable colon, malaria, and amoebiasis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not currently suffer from pneumonia and 
did not suffer from pneumonia during any time period on 
appeal.

2.  The RO denied the veteran's claim for entitlement to 
service connection for dysentery in a July 2005 rating 
decision; the veteran did not appeal that decision.

3.  Evidence received since the July 2005 rating decision, 
which denied the veteran's claim for entitlement to service 
connection for dysentery, is cumulative or redundant of other 
evidence of record, and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pneumonia have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  The July 2005 rating decision that denied a claim of 
entitlement to service connection for dysentery is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  § 3.104 (2008).

3.  New and material evidence has not been received since the 
July 2005 rating decision that denied entitlement to service 
connection for dysentery, and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service medical records are absent for any medical treatment 
for or report of pneumonia.  Of record is a January 1946 
AFFIDAVIT FOR PHILIPPINE ARMY PERSONNEL in which the 
appellant indicated that he had no diseases or injuries from 
the time of his entrance into service until the date of the 
affidavit.  

A December 1993 private medical report from Agusan Del Sur 
Provincial Hospital contains the first evidence of record 
showing the veteran suffered from pneumonia.  There is no 
evidence of record that the pneumonia from which the veteran 
suffered in 1993, was related to his service, almost five 
decades earlier.  This lapse of time tends to show that the 
claimed disorder originated many years after service, making 
it unlikely that the disorder is related to the veteran's 
service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

Service medical records and private medical records 
constitute strong evidence against the veteran's claim 
because this evidence shows that the claimed pneumonia did 
not occur in service.  Most importantly, the veteran does not 
have a current diagnosis of pneumonia or indications of the 
residuals of pneumonia related to his service in World War 
II.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which in-service 
incidents have resulted in the claimed disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the presence of a 
chronic disability at any time during the claim process can 
support a grant of service connection if there is a 
relationship to service, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as in this case, there is no evidence of 
pneumonia, nor residuals therefrom during the claim period, 
that holding is inapplicable.

Only the veteran's own contention that service connection is 
warranted stands in favor of his claims.  To the extent that 
the veteran is of the opinion that he currently suffers from 
pneumonia, or that he had pneumonia during service, such 
opinion is not competent evidence.  A layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. 
App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (flat feet).  An example of the 
kind of medical condition of which a layperson is not 
competent to identify is found in Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (bronchial asthma).  Pneumonia clearly falls 
into the latter class.  Thus, the veteran's statements that 
he currently has pneumonia and that it is related to service 
many years ago is not competent evidence.

Hence, the preponderance of the evidence is against his claim 
for entitlement to service connection for pneumonia and this 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

New and material evidence

Prior to the decision on appeal, the veteran's claim for 
service connection for dysentery was denied by the RO in July 
2005 rating decision.  The veteran was notified of that 
decision and of his appellate rights that same month and did 
not appeal the decision.  The decisions thus became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In a July 2005 rating decision, the RO denied the veteran's 
initial claim for dysentery.  From the face of that decision, 
the bases for the denial was that the veteran had no evidence 
of a then current diagnosis of dysentery or any evidence 
demonstrating the relationship between his claimed conditions 
and an event in service.  Furthermore, the RO explained that 
the veteran had no evidence of residuals of dysentery.

Based on the above, in order to reopen his claims the record 
must show the receipt, since the July 2005 rating decision, 
of non-redundant and non-cumulative evidence showing that the 
claimed disorder exists and is etiologically related to his 
service.

Evidence pertinent to dysentery, of record at the time of the 
July 2005 decision included a January 1946 AFFIDAVIT FOR 
PHILIPPINE ARMY PERSONNEL in which the appellant indicated 
that he had no diseases or injuries from the time of his 
entrance into service until the date of the affidavit.  Also 
of record is a clinical record brief from November 1946 that 
indicated that the veteran had been diagnosed with dysentery 
and gastroenteritis .

Since the last final disallowance of the veteran's claim for 
service connection for dysentery, in July 2005, the veteran 
has submitted letters stating that he suffered from illnesses 
during service.  The only letter that mentions dysentery is 
his claim received by VA in October 2006 in which he reports 
that he suffered from dysentery either during or shortly 
after service, some six decades prior to that claim.  He 
repeated this report in a letter received by VA in May 2007 
and again in his substantive appeal, received by VA in 
September 2007.  

In his substantive appeal, the veteran reported that his hips 
and knees are painful during cold weather.  None of these 
statements are evidence that the veteran currently has the 
claimed disability.

Received in March 2006, are treatment notes from the Agusan 
Del Sur Provincial Hospital.  For the pages that have dates, 
all except one are dated in between December 12, 1993 and 
December 15, 1993.  On December 12, 1993, the veteran was 
admitted for fever and reports of abdominal pain.  He was 
diagnosed with a urinary tract infection and pneumonia on 
December 15, 1993.  The case number is listed as 09-33-06.  
Another note reports the abdominal pain as dull epigastric 
pain radiating to the peri-umbilical area.  These notes 
include a fecalysis that describes the sample as "soft."

Amid these reports is a single page, with the same case 
number, 09-33-06, and signed by the physician that signed the 
bulk of the other pages, but with dates of December 13, 2004 
and December 15, 2004.  The December 13, 2004 entry states 
that the veteran still complained of abdominal pain and was 
febrile.  The entry dated December 15, 2004 states that the 
veteran was no longer febrile and no longer complained of 
abdominal pain.

The similarity of the records dated in December 1993 and 
December 2004, down to the same days of the month of December 
raises questions as to the accuracy of the '2004' date.  
Furthermore, both the single page containing the 2004 dates 
and many of the pages clearly dated in 1993 have, at the 
bottom of the pages, "TDC'93."  These similarities make it 
highly likely that the record with the 2004 dates was either 
incorrect or was altered to reflect a later date for the 
purpose of adding validity to the veteran's claim.

Regardless, the Board need not determine the authenticity of 
the record containing the 2004 dates.  That page does not 
indicate that the veteran suffered from dysentery.  For that 
matter, the December 1993 treatment notes make no mention of 
dysentery.  It would be pure speculation to assume that these 
records indicate that the veteran had dysentery in either 
1993 or 2004.  Service connection is not warranted based on 
pure speculation.  See 38 C.F.R. § 3.102.

In short, the evidence from the Agusan Del Sur Provincial 
Hospital is not evidence showing that the veteran suffered 
from dysentery in 1993 or 2004.  The mere report of abdominal 
pain does not raise a possibility of substantiating the 
veteran's claim for service connection for dysentery.

Also received by VA, in October 2006, was an affidavit from 
"A.O."  A.O. stated that he served with the veteran during 
World War II.  A.O. goes on to state "[t]hat I vouchsafe to 
the truth that the veteran [name omitted] for two months or 
more afflicted by the worse disease he had suffered.  Doctor 
[C] cannot be seen so I massage from head to foot with oil 
day and night later he was cured."

This letter from A.O. is not evidence that the veteran 
currently suffers from dysentery or has suffered from 
dysentery for many years.  Hence, this is not evidence tat 
the veteran currently has the claimed disability.

In a notice letter sent to the veteran in November 2006, the 
RO informed the veteran that his claim for service connection 
for dysentery was previously denied "because the evidence of 
record fails to show that the claimed condition exits.  
Therefore, the evidence you submit must relate to this 
fact."  No evidence added to the record since the last final 
disallowance of his claim shows, or even relates to whether 
the veteran currently suffers from dysentery or has suffered 
from dysentery for many years.

In summary, new and material evidence has not been submitted 
to reopen the veteran's claim for entitlement to service 
connection for dysentery, and his claim may not be reopened.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, most of the VCAA duty to notify was satisfied prior to 
the initial RO adjudication of pneumonia in July 2005.  This 
was accomplished by way of a letter sent to the veteran in 
May 2005, that fully addressed all three notice elements as 
those elements apply to establishing service connection for 
pneumonia.  The letter was sent prior to the initial RO 
decision regarding the veteran's claim for entitlement to 
service connection for pneumonia.  This letter informed the 
veteran of what evidence was required to substantiate the 
claim for pneumonia and of the veteran's and VA's respective 
duties for obtaining evidence.

The notice requirements discussed in Kent were also satisfied 
prior to the initial RO adjudication of dysentery in January 
2007.  A notice letter provided to the veteran in November 
2006 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
The letter informed the veteran of the proper definition of 
new and material evidence.  The letter also informed the 
veteran of the evidence needed to substantiate the underlying 
claim for service connection.  The RO stated that the 
veteran's claim for dysentery was previously denied "because 
the evidence of record fails to show that the claimed 
condition exits.  Therefore, the evidence you submit must 
relate to this fact."  Finally, this letter informed the 
veteran as to how VA assigns disability ratings and effective 
dates.  Consequently, the Board finds that adequate notice 
has been provided, as the veteran was informed about what 
evidence is necessary to substantiate the element required to 
establish service connection that were found insufficient in 
the previous denial.  

The duty to notify, as to assignment of disability ratings 
and effective dates, was not completely satisfied prior to 
the initial unfavorable decision on the pneumonia claim by 
the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as statement of 
the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision that denied 
service connection for pneumonia by way of a letter sent to 
the veteran in March 2006.  The letter informed the veteran 
of what evidence was required to substantiate the claim as 
far as an initial disability rating and effective date.  

Although this notice letter was not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notices have essentially cured the 
error in the timing of the notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim for service connection for pneumonia and given 
ample time to respond, but the RO also readjudicated the case 
by way of a statement of the case from July 2006 and a 
supplemental statement of the case from January 2007, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal, as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, there is no competent evidence that the 
veteran has had pneumonia during any time period on appeal.  
Although the veteran asserts that he suffered from pneumonia 
in service, the record is absent for any evidence of 
persisting or recurring symptoms of pneumonia, either during 
active service or during any period of time encompassed by 
the veteran's claim.  Therefore, the first factor in 
determining whether a medical examination is necessary is not 
satisfied.

As to the dysentery claim not reopened, VA has no duty to 
provide a medical examination or obtain a medical opinion 
prior to reopening a claim.  38 C.F.R.  § 3.159(c)(4)(iii).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and private medical records from Agusan Del Sur 
Provincial Hospital.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for pneumonia is denied.

New and material evidence not having been received to reopen 
a claim for service connection for dysentery, the veteran's 
application to reopen the claim is denied.

REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally, the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely- filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2008).

In January 2007, the RO denied the veteran's claim for 
service connection for an irritable colon.  In February 2007, 
VA received a notice of disagreement to that decision.  In 
July 2008, the RO denied the veteran's claim for service 
connection for malaria and amoebiasis.  In August 2008, VA 
received a notice of disagreement to that decision.  A 
statement of the case has not yet been issued with regard to 
the notices of disagreement received in February 2007 and 
August 2008.  See 38 U.S.C.A. § 7105(d)(1).

Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case with respect to the 
veteran's claims for service connection for an irritable 
colon, malaria, and amoebiasis.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).

Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the case 
with regard to the January 2007 and July 
2008 rating decisions that denied claims 
for service connection for an irritable 
colon, malaria, and amoebiasis.  The 
veteran should be informed of his 
appellate rights and of the actions 
necessary to perfect an appeal on these 
issues.  Thereafter, these issues are to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


